Citation Nr: 0309935	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  95-24 061A	            )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty for more than 20 years, and 
retired from service in December 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1995 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This rating decision denied an 
increase in a 10 percent rating for the veteran's service-
connected low back strain.  Subsequently, in September 2000, 
the RO granted an increased rating, to 20 percent, for the 
veteran's low back strain.  At present, after remand to the 
RO in June 1998, the case is once again before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO in August 1995.  A copy of the 
hearing transcript issued following the hearing is of record.


REMAND

The veteran contends, essentially, that he has a service-
connected lower back disorder for which an increased rating 
should be granted.  He specifically alleges that his current 
back pain warrants a rating higher than the 20 percent 
currently assigned.

During the pendency of the veteran's claim, rating criteria 
applicable to his condition were revised, effective September 
23, 2002.  In a Board letter dated in October 2002, the 
veteran was informed of this change in the law.  The Board 
notes that the veteran's most recent VA examination in August 
2000 failed to address the criteria set forth in the new 
rating schedule.  In light of this, and in light of the 
absence of any medical evidence from the previous three years 
regarding the current severity of the veteran's condition, 
the Board finds that a remand is appropriate to obtain an 
additional medical examination and any additional treatment 
records regarding the current severity of the veteran's back 
disability.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003)

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have examined or 
treated him for back problems since 
August 2000.  Copies of any identified 
treatment records should be obtained by 
the RO and associated with the claims 
file. 

3.  Following the receipt of any and all 
such evidence, the RO should accord the 
veteran an examination of his back by an 
appropriate medical specialist.  The 
specialist should address the current 
severity of the veteran's back 
disability, to specifically include but 
not limited to consideration of the 
duration of any incapacitating episodes 
which the veteran has experienced as a 
result of his back for the previous 12 
months.  All findings, and the reasons 
and bases therefore, are to be set forth 
in a clear, comprehensible, and legible 
manner on the examination report.  All 
appropriate studies, to specifically 
include neurological, radiological and 
diagnostic testing, along with range of 
motion studies, should be performed at 
this time.  Appropriate ranges of motion 
are to be set forth with reference to 
normal or full ranges of motion.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination, and the 
examination report must specifically 
indicate that such reviewed was performed 
by the examiner.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected back 
disability, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for limitation of motion 
of the lumbar spine (Diagnostic Code 
5292), intervertebral disc syndrome 
(Diagnostic Code 5293, as effective prior 
to and as of September 23, 2002), and 
lumbosacral strain (Diagnostic Code 
5295).

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased disability 
evaluation for low back strain, currently 
evaluated as 20 percent disabling, 
specifically considering the criteria 
listed in the Rating Schedule for 
limitation of motion of the lumbar spine 
(Diagnostic Code 5292), intervertebral 
disc syndrome (Diagnostic Code 5293, as 
effective prior to and as of September 
23, 2002), and lumbosacral strain 
(Diagnostic Code 5295).  In addition, the 
RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
an extraschedular evaluation under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




